Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 7/19/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 21-40 are pending in this Office Action. Claims 21, 32, and 37 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 7/19/2021 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 21, 32 recites the limitation "the same requested retransmit data".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the same requested retransmit data” is the same or different from “the requested retransmit data” previously cited. In addition, the specification merely discloses different retransmit request message may using different modes and is complete silent regarding to that the first retransmit request and the second retransmit request requesting the same requested retransmit data, “see [0050] At 414, a response to the retransmit request message is sent. In an example implementation, the response may be sent either via TCP, UDP, or multicast. The publishing and subscribing daemons may make different data transmission decisions (e.g., sending the first retransmission via TCP; but a second one soon after via multicast), Processing continues to 412.”.
Claim 37 recites the limitation "the first request".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 22-31, and 33-36, 38-40 comprise the same deficiencies as those claims directly or indirectly by dependence, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2013/0246560, hereinafter Feng) in view of  Deen et al. (US 2006/0268712, hereinafter Deen) and BESTLER et al. (US 2016/0188591, hereinafter BESTLER).

As to claim 21, Feng discloses A system comprising: 
a data source computing device including a first nontransitory memory containing publishing instructions for a publishing process wherein the publishing process includes the data source computing device, as a publishing system, communicating directly to a subscriber system using a key-value protocol (Para. 0004, 0007, 0038, 0081, a file distribution system utilizes a publish-subscribe model of notification, the transporter system stores the dataset in a cloud storage network specifying custom key /value pairs to be associated with the version of the dataset. Different communication protocol such as BitTorrent, Rsync or RPC is used for file sharing from distributors to consumers, publisher server communicates with the client devices with a diverse network environment, as shown, FIG. 6); 
a broadcast channel; and a host-to-host retransmit request channel (Fig. 1, Para. 0038, 0083-0084, 0089, Each distributor may implement any suitable protocol, for example, , wherein the publishing instructions for the publishing process stored in the first nontransitory memory include instructions (Para. 0011, The processor and/or memory are configured to perform publishing operation) that, when executed by the data source computing device, cause the data source computing device to perform publishing operations including: 
receiving, at the data source computing device, new data associated with at least one key-value pair; packaging, at the data source computing device, at least a portion of the new data into a publisher message including the at least one key-value pair; broadcasting, from the data source computing device, the publisher message via the broadcast channel (Para. 0007, 0040-0043, 0051, Publishers publish new datasets. Transporter may include a mechanism to notify consumers when new datasets become available, to push each published new or updated dataset and its associated metadata to all its corresponding subscribers in operation and metadata specifying custom key/value pairs to be associated with the version of the dataset), 
receiving, at the data source computing device, a retransmit request from a query computing device via the host-to-host retransmit request channel, and  transmitting, from the data source computing device, requested retransmit data to the query computing device (Figs. 2, 3A/3B, Para. 0009, 0047, 0052, 0059, receive requests for uniquely identified datasets from subscribers via a standard subscriber interface in operation. If a query request to discover dataset versions is received, information is provided from the registry for one or more datasets to a sender of such query call, a plurality of subscribe requests are also repeated for the different datasets, i.e. retransmit request ), 
wherein a mode to transmit the requested retransmit data is determined dynamically including transmitting with a first mode to transmit the requested retransmit data in response to a first retransmit request from the query computing device and a second mode to transmit the requested retransmit data in response to a second retransmit request received subsequent to the first retransmit request from the same query computing device, the first retransmit request and the second retransmit request requesting the same requested retransmit data, the first mode and second mode being different modes (Para. 0032, 0038, 0048, 0082, a distribution system can scale along these dimensions, is knowledgeable about and optimizes the data transport for the underlying network architecture, and thereby delivers datasets with low latency to the destination nodes as described further herein. Each distributor may implement any suitable protocol for efficiently informing consumers of a versioned dataset, so that communications may be exchanged, such as between a server and a client device or other types of devices, including between wireless devices coupled via a wireless network, wherein the subscribe request has a predefined format that includes the identity of the dataset and a destination identity for receiving published updates of the dataset).
Feng is silent regarding to “communicating directly to a subscriber system”, “a first mode”, “a second mode”, “the first mode and second mode being different modes”, “the first retransmit request and the second retransmit request requesting the same requested retransmit data”.
In addition, Deen discloses “communicating directly to a subscriber system”,  “a first mode”, “a second mode”, “the first mode and second mode being different modes” (Para. 0012-0014, 0018-0019, The present system dynamically selects an optimum message pathway direct a message in a proper mode to exchange messages. The direct communication of the present system supports many communication modes such as, for example, broadcast, multicast, peer-to-peer (also known as the direct mode, a first mode), multi-receive, and publish/subscribe. Otherwise, system can utilize an infrastructure-based communication mechanism over an infrastructure messaging pathway, i.e. second mode. The faster route of the direct mode is used by the present system when the network connection is present and stable and when the user has declared that the direct mode is either desired or allowed. The more robust route of the infrastructure-based mode is used by default or when the extra features of the infrastructure-based mode are required. The present system allows an application on a sending client to use a single communication system for both direct mode and infrastructure mode of data transfer. The present system allows the application flexibility to choose whether to select an optimized message pathway for data transfer). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of Deen for dynamically selecting an optimum message pathway for transmitting messages, dynamically selects an optimum message pathway according to various criteria such as, for example, efficiency, economy, data requirements, auditing requirements, security, data size, etc (Deen Para. 0011, 0012).  
In addition, BESTLER explicitly discloses “the first retransmit request and the second retransmit request requesting the same requested retransmit data” (Para. 0083, 0377, 0378, each unsolicited request is uniquely identified by its source and a sequence number from that source, all recipients of a retransmitted request can recognize it as one they have previously processed (which can happen when it was their response that was lost, rather than the Redundant requests can be processed by replaying responses from a response cache, e.g. same requested retransmit data. Even with the potential need to retransmit requests and responses, the presently-disclosed transport protocol can outperform conventional solutions using TCP/IP or other reliable point-to-point transports). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of BESTLER by multicast communications may provide great value in storage networking and finding the best storage server to process a specific get request has similar issues (BESTLER Para. 0062-0065).  

As to claim 26, Feng as modified discloses The system of claim 21, wherein the broadcast channel and the host-to-host retransmit request channel are different channels (Fig. 1, Para. 0081, 0083).

As to claim 27, Feng as modified discloses The system of claim 21, wherein the broadcast channel includes an Internet protocol (IP) multicast protocol (Para. 0082, 0084, 0089, 0090).

As to claim 28, Feng as modified discloses The system of claim 21, wherein the host-to-host retransmit request channel includes transmission control protocol (TCP) (Para. 0082, 0084, 0089, 0090).

s 22-25, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Deen, BESTLER as applied to claim 21 as noted above, and further in view of BEN-ZVI et al. (US 2010/0281071, hereinafter BEN-ZVI).

As to claim 22, Feng discloses The system of claim 21, further comprising: the query computing device coupled to the data source computing device via the broadcast channel and the host-to-host retransmit request channel, wherein the query computing device includes a second nontransitory memory containing subscribe instructions for a subscriber process, wherein the subscriber process includes the query computing device, as the subscriber system, receiving communications directly from a publisher system  using the key-value protocol (Para. 0004, 0007, 0009, 0052; Deen Abstract), and wherein the subscriber instructions for the subscriber process stored in the second nontransitory memory include instructions that, when executed by the query computing device, cause the query computing device to perform subscriber operations including: receiving, at the query computing device, a request for a first group of keys from a first remote query processor; transmitting, from the query computing device via the host-to-host retransmit request channel, a request for current key-value data for the first group of keys from the data source computing device (Para. 0007-0009); adding, at the query computing device, the current key-value data to a key- value map (Para. 0005, 0007, 0035, 0046); receiving, at the query computing device, a received key-value protocol broadcast message; for each respective key of one or more keys in the received key-value protocol broadcast message that are in the key-value map, updating the value for the respective key in the key-value map with the most recent data (Para. 0007, 0028, 0042, 0053, 0064, 0069); generating an updated data object based on one or more of current key-value data or the key-value protocol broadcast message (Para. 
Feng is silent regarding to “an update propagation graph of data object dependencies”.
BEN-ZVI discloses propagating according to an update propagation graph of data object dependencies (Fig. 4, Para. 0009, The dependency information is handled in a graph structure wherein the vertices represent the objects and edges connecting vertices represent dependency between the respective objects. The graph structure is separated from the actual contents of the objects, so that each object can be evacuated from memory without disabling access to objects dependent upon it. Changes are propagated to the objects in accordance with the graph dependencies). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of BEN-ZVI, in order to maintain and propagate change notifications within computerized graph-structured systems, while making efficient usage of memory, time, CPU and other resources (BEN-ZVI Para. 0008).  

As to claim 23, Feng as modified discloses The system of claim 22, wherein the publishing operations further include updating, at the data source computing device, a sequence identifier value to generate an updated sequence identifier value for the at least one key-value pair; wherein the publishing message includes the updated sequence identifier value; and wherein the subscriber operations further include evaluating, at the query computing device, a 

As to claim 24, Feng as modified discloses The system of claim 22, wherein the publisher process further includes: receiving, at the data source computing device, another retransmit request from the query computing device via the host-to-host retransmit request channel; selecting a retransmit electronic communications channel from a plurality of available channels; and transmitting, from the data source computing device, requested retransmit data to the query computing device via the selected retransmit electronic communication channel, wherein the subscriber process further includes: transmitting, from the query computing device via the host-to-host retransmit request channel, a request for retransmit data from the data source computing device; and receiving, at the query computing device, the requested retransmit data from the data source computing device via the retransmit electronic communication channel selected by the data source computing device (Fig. 1, Para. 0008, 0029, 0081-0084).

As to claim 25, Feng as modified discloses The system of claim 24, wherein the retransmit electronic communications channel is different than the host-to-host retransmit request channel (Fig. 1, Para. 0081, 0083).

As to claim 31, Feng as modified discloses The system of claim 22, wherein the query computing device further includes: one or more remote query processors; and a shared memory device having a memory location accessible by the subscriber process and at least one of the one or more remote query processors, wherein the subscriber operations further include writing, from .

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Deen, BESTLER as applied to claim 21 above, and further in view of Castellano (US 2014/0156618, hereinafter Castellano)

As to claim 29, Feng as modified discloses The system of claim 21, wherein the data source computing device further includes: a data source process coupled to the publishing process (Par. 0008-0010); and Castellano discloses one or more key log files generated by the data source process; and a log tailer process configured to access the one or more key log files (Para. 0003, 0045, 0054, a distributed, transactional key-value store includes a set of nodes, each node is configured to execute, using a transaction log file specific to the node, transactions for modifying or retrieving key-value pairs in the set of data log files). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of Castellano, in order to maintain log file in distributed key-value stores to provide transactional guarantees, e.g., guarantees of atomicity, durability, isolation (Castellano Para. 0002).  

Feng as modified discloses The system of claim 29, wherein the data source computing device further includes: one or more data log files, wherein the log tailer process is configured to access the one or more data log files Castellano Para. 0003, 0045, 0054). 

Claim(s) 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2013/0246560, hereinafter Feng) in view of BEN-ZVI et al. (US 2010/0281071, hereinafter BEN-ZVI) and Sathyanarayan et al. (US 2006/0123024, hereinafter Sathyanarayan) and Deen et al. (US 2006/0268712, hereinafter Deen) and BESTLER et al. (US 2016/0188591, hereinafter BESTLER).


As to claim 32, Feng discloses A method for subscription comprising: 
receiving a request for a first group of keys from a first remote query processor; transmitting a request for current key-value data for the first group of keys to a data source computing device in a first communications protocol using a host-to-host request channel (Para. 0007-0009, a subscribe request for the dataset is received from one or more subscribing devices. If a query request to discover dataset versions is received, information is provided from the registry for one or more datasets to a sender of such query call. The "metadata" of the request may include any suitable set of key/value pairs that are to be associated as application metadata with this new published dataset version); 
receiving the current key-value data from the data source computing device; adding the current key-value data to a key-value map (Para. 0005, 0007, 0035, 0046-0047, The 
receiving a key-value protocol broadcast message via a broadcast channel; for each respective key of one or more keys in the received key-value protocol broadcast message that are in the key-value map: evaluating a sequence identifier (ID) in the received key-value protocol broadcast message to determine most recent data for the respective key, and updating the value for the respective key in the key-value map with the most recent data (Para. 0007, 0028, 0042, 0053, 0064, 0069, a publisher is creating or publishing a new dataset, a unique identifier, location, version, and application metadata for the new or updated dataset may also be obtained from the publisher, dataset can be a complete replacement of a previous version or can be an incremental update--perhaps with additions, updates, and deletes that need to be applied to a preexisting copy of the data in the application. In this simple example, each version replaces the previous version. That is, each version can be a point-in-time snapshot of the dataset); 
generating an updated data object based on one of current key-value data or the key-value protocol broadcast message; propagating changes, using a subscriber process, based on the updated data object to one or more dependent objects according to an update propagation graph of data object dependencies to update an in-memory table of a subscriber system associated with the subscriber process (Para. 0006, 0009, 0027, 0056, The new or updated dataset may then be published to all subscribers to such new or updated dataset in operation), wherein a shared memory is polled to update the in-memory table; and 
writing, from the subscriber process, data to a memory location of a shared memory device accessible by the subscriber process and at least one of the one or more remote query processors, the at least one of the one or more remote query processors being configured to access the memory location of the shared memory device to read the data written by the subscriber process (Para. 0035, 0041, 0077, The registry may take any suitable form for maintaining the datasets and their subscriptions. For example, Apache ZooKeeper from the Apache Software Foundation may be used to maintain this registry and to notify subscribers when there is a new dataset);
 receiving a retransmit request from a query computing device via the host-to-host retransmit request channel, and transmitting requested retransmit data to the query computing device (Figs. 2, 3A/3B, Para. 0009, 0047, 0052, 0059, receive requests for uniquely identified datasets from subscribers via a standard subscriber interface in operation. If a query request to discover dataset versions is received, information is provided from the registry for one or more datasets to a sender of such query call, a plurality of subscribe requests are also repeated for the different datasets, i.e. retransmit request), 
wherein a mode to transmit the requested retransmit data is determined dynamically including transmitting with a first mode to transmit the requested retransmit data in response to a first retransmit request from the query computing device and a second mode to transmit the requested retransmit data in response to a second retransmit request received subsequent to the first retransmit request from the same query computing device, the first retransmit request and the second retransmit request requesting the same requested retransmit data, the first mode and second mode being different modes (Para. 0032, 0038, 0048, 0082, a distribution system can scale along these dimensions, is knowledgeable about and optimizes the data transport for the underlying network architecture, and thereby delivers datasets with low latency to the destination nodes as described further herein. Each a predefined format that includes the identity of the dataset and a destination identity for receiving published updates of the dataset).
Feng is silent regarding to “an update propagation graph of data object dependencies”, “a shared memory is polled to update the in-memory table”, “a first mode”, “a second mode”, “the first mode and second mode being different modes”, “the first retransmit request and the second retransmit request requesting the same requested retransmit data”.
BEN-ZVI discloses an update propagation graph of data object dependencies (Fig. 4, Para. 0009, The dependency information is handled in a graph structure wherein the vertices represent the objects and edges connecting vertices represent dependency between the respective objects. The graph structure is separated from the actual contents of the objects, so that each object can be evacuated from memory without disabling access to objects dependent upon it. Changes are propagated to the objects in accordance with the graph dependencies). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of BEN-ZVI, in order to maintain and propagate change notifications within computerized graph-structured systems, while making efficient usage of memory, time, CPU and other resources (BEN-ZVI Para. 0008).  
Furthermore, Sathyanarayan discloses a shared memory is polled to update the in-memory table (Abstract, Par. 0007, 0027, When a client alters metadata in one of the LDAP server instances, the LDAP server instances writes the changes to the directory store, and node poll the node shared memory to determine whether updates have been made. If updates have been made, the other server instances update their on-heap caches based on the directory store. Each monitor process determines whether changes have been made to the cluster shared memory, and if so, updates the node shared memory based on the directory store). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of Sathyanarayan, in order to maintain synchronized data across the nodes in a cluster (Sathyanarayan Para. 0006).  
In addition, Deen discloses “a first mode”, “a second mode”, “the first mode and second mode being different modes” (Para. 0012-0014, 0018-0019, The present system dynamically selects an optimum message pathway according to various criteria and direct a message in a proper mode to exchange messages. The direct communication of the present system supports many communication modes such as, for example, broadcast, multicast, peer-to-peer (also known as the direct mode, a first mode), multi-receive, and publish/subscribe. Otherwise, system can utilize an infrastructure-based communication mechanism over an infrastructure messaging pathway, i.e. second mode. The faster route of the direct mode is used by the present system when the network connection is present and stable and when the user has declared that the direct mode is either desired or allowed. The more robust route of the infrastructure-based mode is used by default or when the extra features of the infrastructure-based mode are required. The present system allows an application on a sending client to use a single communication system for both direct mode and infrastructure mode of data transfer. The present system allows the application flexibility to choose whether to select an optimized Feng to include the teachings of Deen for dynamically selecting an optimum message pathway for transmitting messages, dynamically selects an optimum message pathway according to various criteria such as, for example, efficiency, economy, data requirements, auditing requirements, security, data size, etc (Deen Para. 0011, 0012).  
In addition, BESTLER explicitly discloses “the first retransmit request and the second retransmit request requesting the same requested retransmit data” (Para. 0083, 0377, 0378, each unsolicited request is uniquely identified by its source and a sequence number from that source, all recipients of a retransmitted request can recognize it as one they have previously processed (which can happen when it was their response that was lost, rather than the original request). Redundant requests can be processed by replaying responses from a response cache, e.g. same requested retransmit data. Even with the potential need to retransmit requests and responses, the presently-disclosed transport protocol can outperform conventional solutions using TCP/IP or other reliable point-to-point transports). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of BESTLER by multicast communications may provide great value in storage networking and finding the best storage server to process a specific get request has similar issues (BESTLER Para. 0062-0065).  

Feng as modified discloses The method of claim 32, wherein the first communications protocol includes transmission control protocol (TCP) (Para. 0082, 0084, 0089, 0090).

As to claim 34, Feng as modified discloses The method of claim 32, wherein the key-value protocol broadcast message is received at the query computing device via a broadcast channel, and wherein the broadcast channel and the host-to-host request channel are different channels (Fig. 1, Para. 0081, 0083).

As to claim 35, Feng as modified discloses The method of claim 32, wherein the key-value protocol broadcast message is received at the query computing device via the broadcast channel in a second communication protocol, wherein the broadcast channel and the host-to-host request channel are different channels, wherein the second communications protocol includes an Internet protocol (IP) multicast protocol, and wherein the first communications protocol includes transmission control protocol (TCP) (Fig. 1, Para. 0081, 0083, 0089, 0090).

As to claim 36, Feng as modified discloses The method of claim 32, the method further comprising: transmitting a request to retransmit data to the query computing device via one of a plurality of available channels (Fig. 1, Para. 0081, 0083, 0089, 0090).


(s) 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2013/0246560, hereinafter Feng) in view of Schwartz et al. (US 10,521,449, hereinafter Schwartz) and Deen et al. (US 2006/0268712, hereinafter Deen).

As to claim 37, Feng discloses A method of publishing comprising: 
receiving, at a data source computing device, new data associated with at least one key- value pair; updating, at the data source computing device, a sequence identifier value to generate an updated sequence identifier value for the at least one key-value pair, wherein the updated sequence identifier is combined with a special message to prevent misordering of data; packaging, at the data source computing device, at least a portion of the new data into a publisher message including the at least one key-value pair and the updated sequence identifier value; broadcasting, from the data source computing device, the publisher message via a broadcast channel (Para. 0004-0005, 0028, 0035, 0042, 0046, 0056, Publishers publish new datasets. At a transporter system, a publish request for publishing a version of a dataset is received from a publisher device, wherein the publish request has a predefined format that includes an identity of the dataset, an identity of the version of the dataset “sequence identifier value”, and an identity of a location for the version of the dataset and the transporter system stores the dataset in a cloud storage network specifying custom key /value pairs to be associated with the version of the dataset. The registry can also be used to store metadata associated with dataset versions. The registry may take any suitable form for maintaining the datasets and their subscriptions. For example, Apache ZooKeeper from the Apache Software Foundation may be used to maintain this registry and to notify subscribers when there is a new dataset. The " version ID" can take the form of any suitable identifier for a particular publication version within a given dataset. For example, the " version ID" may be a string uniquely identifying the version for which the publish request pertains. In this simple example, each version replaces the previous version.); 
receiving, at the data source computing device, a retransmit request from a query computing device via a host-to-host retransmit request channel; selecting a retransmit electronic communications channel from a plurality of available channels; and transmitting, from the data source computing device, requested retransmit data to the query computing device via the selected retransmit electronic communication channel (Figs. 2, 3A/3B, Para. 0009, 0047, 0052, 0059, receive requests for uniquely identified datasets from subscribers via a standard subscriber interface in operation. If a query request to discover dataset versions is received, information is provided from the registry for one or more datasets to a sender of such query call, a plurality of subscribe requests are also repeated for the different datasets, i.e. retransmit request, Fig. 1, Para. 0008, 0029, 0081-0084, There can be many different systems for file distribution. Some file distribution systems can take the form of custom solutions. Custom file distribution systems may be based on a variety of different transfer technologies, such as BitTorrent, rsync, multicast, HTTP, and MySQL), wherein a mode to transmit the requested retransmit data is determined dynamically including transmitting with a first mode to transmit the requested retransmit data in response to a first retransmit request from the query computing device and a second mode to transmit the requested retransmit data in response to a second retransmit request received subsequent to the first request from the same query computing device, the first mode and second mode being different modes (Para. 0032, 0038, 0048, 0082, a distribution system can scale along these dimensions, is knowledgeable about and optimizes the data transport for the underlying network architecture, and thereby delivers datasets with low latency to the destination nodes as described further herein. Each distributor may implement any suitable protocol for efficiently informing consumers of a versioned dataset, so that communications may be exchanged, such as between a server and a client device or other types of devices, including between wireless devices coupled via a wireless network, wherein the subscribe request has a predefined format that includes the identity of the dataset and a destination identity for receiving published updates of the dataset).
Feng is silent regarding to prevent misordering of data. However, the phrasing of the amended limitation "to prevent misordering of data” can be considered intended use.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
In addition, Schwartz explicitly discloses to prevent misordering of data (col. 3, lines 5-18, The request may also include a sequence indicator, such as a timestamp or a monotonically increasing integer. When received by the second one or more computing nodes, the request is processed if it is determined that it does not conflict with a prior update to the data item. The determination is based at least in part on the sequence indicator included in the request indicating that the request originated after the time of any prior updates to the item in the second collection ). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the Schwartz such that conflict resolution rules are applied based on the sequence indicator to resolve conflicts between corresponding versions of data items (Schwartz col. 2 lines 7-15).  
Feng is silent regarding to “a first mode”, “a second mode”, “the first mode and second mode being different modes”.
In addition, Deen discloses “a first mode”, “a second mode”, “the first mode and second mode being different modes” (Para. 0012-0014, 0018-0019, The present system dynamically selects an optimum message pathway according to various criteria and direct a message in a proper mode to exchange messages. The direct communication of the present system supports many communication modes such as, for example, broadcast, multicast, peer-to-peer (also known as the direct mode, a first mode), multi-receive, and publish/subscribe. Otherwise, system can utilize an infrastructure-based communication mechanism over an infrastructure messaging pathway, i.e. second mode. The faster route of the direct mode is used by the present system when the network connection is present and stable and when the user has declared that the direct mode is either desired or allowed. The more robust route of the infrastructure-based mode is used by default or when the extra features of the infrastructure-based mode are required. The present system allows an application on a sending client to use a single communication system for both direct mode and infrastructure mode of data transfer. The present system allows the application flexibility to choose whether to select an optimized message pathway for data transfer). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Feng to include the teachings of Deen for dynamically selecting an optimum Deen Para. 0011, 0012).  

As to claim 38, Feng as modified discloses The method of claim 37, wherein the retransmit electronic communications channel is different than the host-to-host retransmit request channel (Fig. 1, Para. 0081, 0083, 0089, 0090).

As to claim 39, Feng as modified discloses The method of claim 37, wherein the broadcast channel and the host-to-host retransmit request channel are different channels (Fig. 1, Para. 0081, 0083, 0089, 0090).

As to claim 40, Feng as modified discloses The method of claim 37, wherein the broadcast channel includes an Internet protocol (IP) multicast protocol (Fig. 1, Para. 0081, 0083, 0089, 0090).


Response to Amendment and Remarks
35 USC 103 Rejections
Applicant’s arguments have been fully considered.
Applicant’s arguments with respect to claim(s) 21, 32, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Refer to the corresponding sections of the claim analysis for details.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        9/13/2021